Exhibit 10.1

$350,000,000

INFINERA CORPORATION

2.125% CONVERTIBLE SENIOR NOTES DUE 2024

UNDERWRITING AGREEMENT

September 6, 2018

 



--------------------------------------------------------------------------------

September 6, 2018

To the Managers named in Schedule I hereto

for the Underwriters named in Schedule II hereto

Ladies and Gentlemen:

Infinera Corporation, a Delaware corporation (the “Company”), proposes to issue
and sell to the several underwriters named in Schedule II hereto (the
“Underwriters”), for whom you are acting as managers (the “Managers”),
$350,000,000 principal amount of its 2.125% Convertible Senior Notes due 2024
(the “Firm Securities”), as set forth in Schedule I hereto and to be issued
pursuant to the provisions of an indenture (the “Base Indenture”), as
supplemented by a supplemental indenture (the Base Indenture, as so
supplemented, the “Indenture”), in each case, to be dated as of September 11,
2018, between the Company and U.S. Bank National Association, as Trustee (the
“Trustee”). The Company also proposes to issue and sell to the several
Underwriters not more than an additional $52,500,000 aggregate principal amount
of its 2.125% Convertible Senior Notes due 2024 (the “Additional Securities”) if
and to the extent that you, as Managers, shall have determined to exercise, on
behalf of the Underwriters, the right to purchase such Additional Securities
granted to the Underwriters in Section 2 hereof, solely for the purpose of
covering over-allotments made in connection with the offering of the Firm
Securities. The Firm Securities and the Additional Securities are hereinafter
collectively referred to as the “Securities”. The Company’s common stock, par
value $0.001 per share, is hereinafter referred to as the “Common Stock.” The
Securities will be convertible into cash, shares of Common Stock (the
“Underlying Securities”) or a combination of cash and Underlying Securities, at
the Company’s election. If the firm or firms listed in Schedule II hereto
include only the Managers listed in Schedule I hereto, then the terms
“Underwriters” and “Managers” as used herein shall each be deemed to refer to
such firm or firms.

In connection with the offering of the Firm Securities, the Company is entering
into capped call transactions with one or more of the Underwriters or their
respective affiliates and/or other financial institutions (the “Option
Counterparties”) pursuant to separate capped call transaction confirmations (the
“Base Capped Call Confirmations”), to be dated the date hereof, and in
connection with any exercise by the Underwriters of their option to purchase any
Additional Securities, the Company and the Option Counterparties may enter into
additional capped call transactions pursuant to additional capped call
transaction confirmations (the “Additional Capped Call Confirmations”), to be
dated the date on which the Underwriters exercise their option to purchase such
Additional Securities. The Base Capped Call Confirmations and the Additional
Capped Call Confirmations are referred to herein collectively as the “Capped
Call Confirmations.”

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus, (the file number
of which is set forth in Schedule I hereto) on Form S-3, relating to securities
(the “Shelf Securities”), including the Securities and the Underlying
Securities, to be issued from time to time by the Company. The registration
statement as amended to the date of this



--------------------------------------------------------------------------------

Agreement, including the information (if any) deemed to be part of the
registration statement at the time of effectiveness pursuant to Rule 430A or
Rule 430B under the Securities Act of 1933, as amended (the “Securities Act”),
is hereinafter referred to as the “Registration Statement,” and the related
prospectus covering the Shelf Securities dated September 5, 2018 in the form
first used to confirm sales of the Securities (or in the form first made
available to the Underwriters by the Company to meet requests of purchasers
pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the
“Basic Prospectus.” The Basic Prospectus, as supplemented by the prospectus
supplement specifically relating to the Securities in the form first used to
confirm sales of the Securities (or in the form first made available to the
Underwriters by the Company to meet requests of purchasers pursuant to Rule 173
under the Securities Act) is hereinafter referred to as the “Prospectus.” The
term “preliminary prospectus” means any preliminary form of the Prospectus. For
purposes of this Agreement, “free writing prospectus” has the meaning set forth
in Rule 405 under the Securities Act, “Time of Sale Prospectus” means the
documents and pricing information set forth opposite the caption “Time of Sale
Prospectus” in Schedule I hereto, and “broadly available road show” means a
“bona fide electronic road show” as defined in Rule 433(h)(5) under the
Securities Act that has been made available without restriction to any person.
As used herein, the terms “Registration Statement,” “Basic Prospectus,”
“preliminary prospectus,” “Time of Sale Prospectus” and “Prospectus” shall
include the documents, if any, incorporated by reference therein on the date
hereof. The terms “supplement,” “amendment,” and “amend” as used herein with
respect to the Registration Statement, the Basic Prospectus, the Time of Sale
Prospectus, any preliminary prospectus or the Prospectus shall include all
documents subsequently filed by the Company with the Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
deemed to be incorporated by reference therein.

1. Representations and Warranties. The Company represents and warrants to and
agrees with each of the Underwriters that:

(a) The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or threatened by the Commission. The Company
is a well-known seasoned issuer (as defined in Rule 405 under the Securities
Act) eligible to use the Registration Statement as an automatic shelf
registration statement and the Company has not received notice that the
Commission objects to the use of the Registration Statement as an automatic
shelf registration statement.

(b) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Time of Sale Prospectus or the Prospectus
complied or will comply when so filed in all material respects with the Exchange
Act and the applicable rules and regulations of the Commission thereunder,
(ii) each part of the Registration Statement, when such part became effective,
did not contain, and each such part, as amended or supplemented, if applicable,
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements

 

2



--------------------------------------------------------------------------------

therein not misleading, (iii) the Registration Statement as of the date hereof
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iv) the Registration Statement and the Prospectus
comply, and as amended or supplemented, if applicable, will comply in all
material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder, (v) the Time of Sale Prospectus does
not, and at the time of each sale of the Securities in connection with the
offering when the Prospectus is not yet available to prospective purchasers and
at the Closing Date (as defined in Section 4), the Time of Sale Prospectus, as
then amended or supplemented by the Company, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (vi) each other free writing
prospectus identified in Schedule I hereto and each broadly available road show,
if any, when considered together with the Time of Sale Prospectus, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (vii) the Prospectus does not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph do not apply to (A) statements or omissions in the
Registration Statement, the Time of Sale Prospectus or the Prospectus based upon
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Managers expressly for use therein or (B) that part
of the Registration Statement that constitutes the Statement of Eligibility
(Form T-1) under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), of the Trustee.

(c) The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule I hereto, and electronic road shows furnished to the
Managers before first use, the Company has not prepared, used or referred to,
and will not, without the Managers’ prior consent, prepare, use or refer to, any
free writing prospectus.

 

3



--------------------------------------------------------------------------------

(d) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the condition,
financial or otherwise, or on the earnings, business or operations of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”).

(e) Each subsidiary of the Company has been duly incorporated, is validly
existing in good standing (which concept shall include the functional equivalent
of “good standing” in non-U.S. jurisdictions, to the extent applicable) under
the laws of the jurisdiction of its organization, has the corporate power and
authority (or similar company or partnership power and authority) to own its
property and to conduct its business as described in the Time of Sale Prospectus
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse Effect;
all of the issued shares of capital stock (or equivalent equity interests, as
applicable) of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
by the Company, free and clear of all liens, encumbrances, equities or claims,
except to the extent directors’ qualifying shares are required by law.

(f) This Agreement has been duly authorized, executed and delivered by the
Company.

(g) The authorized capital stock of the Company conforms in all material
respects as to legal matters to the description thereof contained in each of the
Time of Sale Prospectus and the Prospectus.

(h) The shares of Common Stock outstanding as of the date hereof have been duly
authorized and are validly issued, fully paid and non-assessable.

(i) Reserved.

(j) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Underwriters in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability (the “Enforceability Exceptions”) and will be entitled to
the benefits of the Indenture pursuant to which such Securities are to be
issued, and the Securities and the Indenture will conform in all material
respects to the descriptions thereof in each of the Time of Sale Prospectus and
the Final Prospectus.

 

4



--------------------------------------------------------------------------------

(k) The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (assuming the Company elects to issue and deliver
solely Underlying Securities in respect of all conversions and including the
maximum number of Underlying Securities that may be issued upon conversion of
the Securities in connection with a “Make-Whole Fundamental Change”, as such
term is defined in the Indenture) (the “Maximum Number of Underlying
Securities”) have been duly authorized and reserved for issuance upon such
conversion and, when and to the extent issued upon conversion of the Securities
in accordance with the terms of the Securities and the Indenture, will be
validly issued, fully paid and non-assessable, and the issuance of the Maximum
Number of Underlying Securities will not be subject to any preemptive or similar
rights.

(l) On the Closing Date, the Indenture will have been duly qualified under the
Trust Indenture Act and duly authorized, executed and delivered by the Company,
and assuming due authorization, execution and delivery by the Trustee, will be a
valid and binding agreement of, the Company, enforceable in accordance with its
terms, subject to the Enforceability Exceptions.

(m) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture and the
Securities (together, the “Transaction Documents”) and the Capped Call
Confirmations will not contravene any provision of or constitute a default under
(i) applicable law, (ii) the certificate of incorporation or by-laws of the
Company, (iii) any agreement or other instrument binding upon the Company or any
of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or (iv) any judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Company or any subsidiary, except,
in the cases of clauses (i), (iii) and (iv) above, as would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
Company’s ability to perform its obligations under the Transaction Documents or
on its ability to consummate the transactions contemplated herein, and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under the Transaction Documents, except for those that have
been, or will have been prior to the Closing Date, obtained, and such as may be
required by the securities or Blue Sky laws of the various states in connection
with the offer and sale of the Securities, and except where the failure to
obtain such consents, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
Company’s ability to conduct the offering of the Securities.

 

5



--------------------------------------------------------------------------------

(n) There has not occurred any material adverse change, or any development that
would reasonably be expected to cause a prospective material adverse change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole, from that set
forth in the Time of Sale Prospectus.

(o) Other than as set forth in the Time of Sale Prospectus, (i) there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject that would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on the power or ability of the Company to perform its obligations under
the Transaction Documents or to consummate the transactions contemplated herein
or therein; and (ii) to the Company’s knowledge, no such proceedings are
threatened. There are no such proceedings that are required to be described in
the Registration Statement or the Prospectus that are not so described and there
are no statutes, regulations, contracts or other documents that are required to
be described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement that are not described or filed as
required.

(p) The Company and its subsidiaries own or possess or can obtain on
commercially reasonable terms adequate rights to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) and other intellectual property
(“Intellectual Property”) necessary for the conduct of their respective
businesses as described in the Time of Sale Prospectus, except where the failure
to so own, possess or acquire such rights would not reasonably be expected to
have a Material Adverse Effect, and except as described in the Time of Sale
Prospectus, the Company and its subsidiaries have not received any notice of any
claim of infringement, misappropriation or violation of or conflict with any
such rights of others that, singly or in the aggregate would reasonably be
expected to have a Material Adverse Effect. The Company and its subsidiaries
have taken reasonable steps in accordance with normal industry practice to
maintain the confidentiality of all Intellectual Property of the Company and its
subsidiary that is material to the business or operation of the Company or any
subsidiary and the value of which to the Company or any subsidiary is contingent
upon maintaining the confidentiality thereof, and none of such Intellectual
Property has been disclosed other than to employees, representatives and agents
of the Company or any subsidiary, all of whom are bound by written
confidentiality agreements.

(q) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or

 

6



--------------------------------------------------------------------------------

approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(r) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(s) Except as described in the Time of Sale Prospectus, (a) there are no
proceedings that are pending, or that are known to be contemplated, against the
Company or any of its subsidiaries under any Environmental Laws in which a
governmental entity is also a party, other than such proceedings regarding which
it is reasonably believed no monetary sanctions of $100,000 or more will be
imposed, (b) the Company and its subsidiaries are not aware of any facts or
issues regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws, that could reasonably be expected to have
a material effect on the capital expenditures, earnings or competitive position
of the Company and its subsidiaries, and (c) none of the Company and its
subsidiaries anticipates material capital expenditures relating to any
Environmental Laws.

(t) The Company is not, and after giving effect to the transactions contemplated
by the Capped Call Confirmations, the offering and sale of the Securities and
the application of the proceeds thereof as described in the Time of Sale
Prospectus and the Prospectus will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).

(u) Each preliminary prospectus filed as part of the Registration Statement as
originally filed or as part of any amendment thereto, or filed pursuant to
Rule 424 under the Securities Act, complied when so filed in all material
respects with the Securities Act and the applicable rules and regulations of the
Commission thereunder.

(v) (i) Neither the Company nor any of its subsidiaries, nor any director,
officer, or employee, nor, to the Company’s knowledge, any affiliate, agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment, giving or receipt of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) in order to
influence official

 

7



--------------------------------------------------------------------------------

action, or to any person in violation of any applicable anti-corruption laws;
(ii) the Company and its subsidiaries and affiliates have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintained and will continue to maintain policies and procedures
reasonably designed to promote and achieve compliance with such laws and with
the representations and warranties contained herein; and (iii) neither the
Company nor its subsidiaries will use, directly or indirectly, the proceeds of
the offering in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any applicable anti-corruption laws.

(w) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(x) (i) Neither the Company, nor any of its subsidiaries, nor any director,
officer, or employee thereof, nor, to the Company’s knowledge, any agent,
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by one or
more Persons that are:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), or

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria).

 

8



--------------------------------------------------------------------------------

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.

(y) The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect) and have paid all taxes required to be paid thereon
(except for cases in which the failure to file or pay would, individually or in
the aggregate, not have a Material Adverse Effect, or, except as currently being
contested in good faith and for which reserves required by U.S. GAAP have been
created in the financial statements of the Company), and no tax deficiency has
been determined adversely to the Company or any of its subsidiaries which has
had (nor does the Company nor any of its subsidiaries have any notice or
knowledge of any tax deficiency which could reasonably be expected to be
determined adversely to the Company or its subsidiaries and which could,
individually or in the aggregate, reasonably be expected to have) a Material
Adverse Effect.

(z) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language (“XBRL”) included or incorporated by reference in the
Registration Statement is accurate. Except as described in the Time of Sale
Prospectus, since the end of the Company’s most recent audited fiscal year,
there has been (i) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

9



--------------------------------------------------------------------------------

(aa) The interactive data in XBRL included or incorporated by reference in the
Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(bb) The financial statements, together with the related schedules and notes,
included in the Time of Sale Prospectus present fairly in all material respects
the consolidated financial position of the entities to which they relate as of
and at the dates indicated and the results of their operations and cash flows
for the periods specified. Such financial statements have been prepared in all
material respects in accordance with generally accepted accounting principles in
the United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto. The financial
data set forth in the Time of Sale Prospectus under the captions “Summary
Historical Consolidated and Pro Forma Financial and Other Financial Data of
Infinera” and “Summary Historical Consolidated Financial Data of Coriant” fairly
present in all material respects the information set forth therein on a basis
consistent with that of the audited financial statements contained in the Time
of Sale Prospectus. The unaudited pro forma condensed combined financial
statements of the Company and its subsidiaries and the related notes thereto
included under the caption “Unaudited Pro Forma Condensed Combined Financial
Information,” and elsewhere in the Time of Sale Prospectus present fairly in all
material respects the information contained therein, have been prepared in
accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements (except that, in accordance with the relief granted by the
Commission pursuant to its letter to the Company dated August 31, 2018, such
unaudited pro forma condensed combined financial statements do not include an
unaudited pro forma condensed combined statement of operations for the six
months ended June 30, 2018) and have been properly presented on the bases
described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transaction and circumstances referred to therein. The statistical and
market related data and forward looking statements included in the Time of Sale
Prospectus are based on or derived from sources that the Company believes to be
reliable and accurate in all material respects and represent their good faith
estimates that are made on the basis of data derived from such sources.

(cc) Ernst & Young LLP who have certified certain financial statements of the
Company and its subsidiaries, and have audited the Company’s internal control
over financial reporting are independent registered public accountants as
required by the Securities Act and the rules and regulations of the Commission
thereunder.

(dd) BDO USA, LLP who have certified certain financial statements of Telecom
Holding Parent LLC and its subsidiaries are independent registered public
accountants as required by the Securities Act and the rules and regulations of
the Commission thereunder.

 

10



--------------------------------------------------------------------------------

(ee) PricewaterhouseCoopers, LLP who have certified certain financial statements
of Telecom Holding Parent LLC and its subsidiaries are independent accountants
under Rule 101 of the Code of Professional Conduct of the American Institute of
Certified Public Accountants, and its rulings and interpretations.

(ff) The Company does not have knowledge of any event or circumstance that would
reasonably cause the Coriant Transaction (defined below) to not be consummated
substantially in accordance with the terms of the Unit Purchase Agreement (the
“Purchase Agreement”), dated as of July 23, 2018, among the Company and Coriant
Investor LLC (the “Seller”) and Oaktree Optical Holdings, L.P. (the “Lender”)
(such transaction, the “Coriant Transaction”) and as described in the Time of
Sale Prospectus. To the Company’s knowledge, each representation and warranty of
the Seller and the Lender contained in the Purchase Agreement is true and
correct as of the date hereof (except for representations and warranties made as
of a specific date, which shall be true and correct as of such date), in each
case except where the failure of any such representation or warranty to be true
and correct would not have, individually or in the aggregate, a material adverse
effect on the condition, financial or otherwise, or on the earnings, business or
operations of the Seller and its subsidiaries, taken as a whole, or the ability
of Seller or Lender to consummate the Coriant Transaction substantially in
accordance with the terms of the Purchase Agreement and as described in the Time
of Sale Prospectus.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Underwriters, and each Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule II hereto opposite its name at the purchase price set forth in Schedule
I hereto (the “Purchase Price”) plus accrued interest, if any, from September 6,
2018 to the Closing Date.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Underwriters, and the Underwriters shall have the right to purchase, severally
and not jointly, up to $52,500,000 aggregate principal amount of Additional
Securities, at the Purchase Price plus accrued interest, if any, to the date of
payment and delivery, solely to cover overallotments. The Managers may exercise
this right on behalf of the Underwriters in whole or from time to time in part
by giving written notice to the Company not later than 30 days after the date of
this Agreement. Any exercise notice shall specify the principal amount of
Additional Securities to be purchased by the Underwriters and the date on which
such Additional Securities are to be purchased. Each purchase date must be at
least one business day after the written notice is given, unless waived by the
Company in writing, and may not be earlier than the Closing Date nor later than
ten business days after the date of such notice. Additional Securities may be
purchased as provided in Section 4 solely for the purpose of covering sales of
securities in excess of the number of the Firm Securities. On each day, if any,
that Additional Securities are to be purchased (an “Option Closing Date”), each
Underwriter agrees, severally and not jointly, to

 

11



--------------------------------------------------------------------------------

purchase the principal amount of Additional Securities (subject to such
adjustments to eliminate denominations of less than $1,000 as the Managers may
determine) that bears the same proportion to the total principal amount of
Additional Securities to be purchased on such Option Closing Date as the
principal amount of Firm Securities set forth in Schedule II hereto opposite the
name of such Underwriter bears to the total principal amount of Firm Securities.

3. Public Offering. The Company is advised by the Managers that the Underwriters
propose to make a public offering of their respective portions of the Securities
as soon after the Registration Statement and this Agreement have become
effective as in their judgment is advisable. The Company is further advised by
the Managers that the Securities are to be offered to the public upon the terms
set forth in the Prospectus.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Underwriters on the closing date and time set forth in Schedule I hereto, or at
such other time on the same or such other date, not later than the fifth
business day thereafter, as may be mutually agreed in writing by the Company and
the Managers. The time and date of such payment are hereinafter referred to as
the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Underwriters on
the date and time specified in the corresponding notice described in Section 2
or at such other time on the same or on such other date, in any event not later
than the second business day thereafter, as may be designated in writing by the
Managers.

The Firm Securities and the Additional Securities shall be in definitive form or
global form, as specified by the Managers, and registered in such names and in
such denominations as the Managers shall request in writing not later than one
full business day prior to the Closing Date or the applicable Option Closing
Date, as the case may be. The Firm Securities and the Additional Securities
shall be delivered to the Managers on the Closing Date or an Option Closing
Date, as the case may be, for the respective accounts of the several
Underwriters, with any transfer taxes payable in connection with the transfer of
the Securities to the Underwriters duly paid, against payment of the Purchase
Price therefor.

5. Conditions to the Underwriters’ Obligations. The several obligations of the
Underwriters to purchase and pay for the Firm Securities on the Closing Date are
subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

 

12



--------------------------------------------------------------------------------

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined in Section 3(a)(62) of the Exchange Act; and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Prospectus that, in the Managers’
judgment, is material and adverse and that makes it, in the Managers’ judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Prospectus.

(b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a)(i) above and to the effect that (i) the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date with the same effect as if made on such
delivery date, and (ii) the Company has complied with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Underwriters shall have received on the Closing Date an opinion and
negative assurance statement of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, outside counsel for the Company, dated the Closing Date, to the
effect set forth in Exhibit A. Such opinion shall be rendered to the
Underwriters at the request of the Company and shall so state therein.

(d) The Underwriters shall have received on the Closing Date an opinion and
negative assurance statement of Davis Polk & Wardwell LLP, counsel for the
Underwriters, dated the Closing Date, in form and substance satisfactory to the
Managers.

(e) The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters, from Ernst &
Young LLP, independent registered public accountants for the Company, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Registration Statement, the Time of Sale Prospectus and the Prospectus; provided
that the letter delivered on the Closing Date shall use a “cut-off date” not
earlier than the date hereof.

 

13



--------------------------------------------------------------------------------

(f) The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters, from BDO USA,
LLC, independent registered public accountants for Telecom Holding Parent LLC,
containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the Registration Statement, the Time of Sale Prospectus and the
Prospectus; provided that the letter delivered on the Closing Date shall use a
“cut-off date” not earlier than the date hereof.

(g) The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters, from
PricewaterhouseCoopers, LLC, independent accountants for Telecom Holding Parent
LLC, containing statements and information of the type ordinarily included in
accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the Registration Statement, the Time of Sale Prospectus and the
Prospectus.

(h) The Underwriters shall have received, on each of the date hereof and the
Closing Date, a certificate signed by the Chief Financial Officer of the
Company, dated respectively as of the date hereof and as of the Closing Date, to
the effect set forth in Exhibit C.

(i) The “lock-up” agreements, each substantially in the form of Exhibit B
hereto, between the Managers and each of the officers and directors of the
Company and the other parties named in Schedule III hereto relating to sales and
certain other dispositions of shares of common stock or certain other
securities, delivered to the Managers on or before the date hereof, shall be in
full force and effect on the Closing Date.

(j) The Maximum Number of Underlying Securities have been approved for listing,
subject to notice of issuance, on The NASDAQ Global Select Market (the
“NASDAQ”), and evidence thereof shall have been provided to the Managers.

 

14



--------------------------------------------------------------------------------

(k) The several obligations of the Underwriters to purchase Additional
Securities hereunder are subject to the delivery to the Managers on the
applicable Option Closing Date of the following:

(i) a certificate, dated the Option Closing Date and signed by an executive
officer of the Company, confirming that the certificate delivered on the Closing
Date pursuant to Section 5(b) hereof remains true and correct as of such Option
Closing Date;

(ii) an opinion and negative assurance statement of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, outside counsel for the Company, dated the
Option Closing Date, relating to the Additional Securities to be purchased on
such Option Closing Date and otherwise to the same effect as the opinion
required by Section 5(c) hereof;

(iii) an opinion and negative assurance statement of Davis Polk & Wardwell LLP,
counsel for the Underwriters, dated the Option Closing Date, relating to the
Additional Securities to be purchased on such Option Closing Date and otherwise
to the same effect as the opinion required by Section 5(d) hereof;

(iv) a letter dated the Option Closing Date, in form and substance satisfactory
to the Underwriters, from Ernst & Young LLP, independent registered public
accountants for the Company, substantially in the same form and substance as the
letter furnished to the Underwriters pursuant to Section 5(e) hereof; provided
that the letter delivered on the Option Closing Date shall use a “cut-off date”
not earlier than three business days prior to such Option Closing Date;

(v) a letter dated the dated the Option Closing Date, in form and substance
satisfactory to the Underwriters, from BDO USA, LLC, independent registered
public accountants for Telecom Holding Parent LLC, substantially in the same
form and substance as the letter furnished to the Underwriters pursuant to
Section 5(f) hereof; provided that the letter delivered on the Option Closing
Date shall use a “cut-off date” not earlier than three business days prior to
such Option Closing Date;

(vi) a letter dated the dated the Option Closing Date, in form and substance
satisfactory to the Underwriters, from Pricewaterhouse Coopers, LLC, independent
accountants for Telecom Holding Parent LLC, substantially in the same form and
substance as the letter furnished to the Underwriters pursuant to Section 5(g)
hereof;

(vii) a certificate, dated the Option Closing Date and signed by the Chief
Financial Officer of the Company, substantially in the same form and substance
as the letter furnished to the Underwriters pursuant to Section 5(h) hereof; and

 

15



--------------------------------------------------------------------------------

(ix) such other documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Securities to be sold on such Option Closing Date and other matters related to
the issuance of such Additional Securities.

6. Covenants of the Company. The Company covenants with each Underwriter as
follows:

(a) To furnish to the Managers, without charge, a signed copy of the
Registration Statement (including exhibits thereto and documents incorporated by
reference therein) and to deliver to each of the Underwriters during the period
mentioned in Section 6(e) or 6(f) below, as many copies of the Time of Sale
Prospectus, the Prospectus, any documents incorporated by reference therein and
any supplements and amendments thereto or to the Registration Statement as the
Managers may reasonably request.

(b) Before amending or supplementing the Registration Statement, the Time of
Sale Prospectus or the Prospectus, to furnish to the Managers a copy of each
such proposed amendment or supplement and not to file any such proposed
amendment or supplement to which the Managers reasonably object, except as may
be required to comply with its obligations under the Exchange Act or other
applicable law based on the advice of counsel.

(c) To furnish to the Managers a copy of each proposed free writing prospectus
to be prepared by or on behalf of, used by, or referred to by the Company and
not to use or refer to any proposed free writing prospectus to which the
Managers reasonably object.

(d) Not to take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of such
Underwriter that such Underwriter otherwise would not have been required to file
thereunder.

(e) If the Time of Sale Prospectus is being used to solicit offers to buy the
Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to amend or supplement the Time of Sale Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of

 

16



--------------------------------------------------------------------------------

Sale Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Time of Sale Prospectus is delivered to a prospective
purchaser, be misleading or so that the Time of Sale Prospectus, as amended or
supplemented, will no longer conflict with the Registration Statement, or so
that the Time of Sale Prospectus, as amended or supplemented, will comply with
applicable law.

(f) If, during such period after the first date of the public offering of the
Securities as in the opinion of counsel for the Underwriters the Prospectus (or
in lieu thereof the notice referred to in Rule 173(a) of the Securities Act) is
required by law to be delivered in connection with sales by an Underwriter or
dealer and prior to the completion of the distribution of the Securities, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Prospectus in order to make the statements therein, in
the light of the circumstances when the Prospectus (or in lieu thereof the
notice referred to in Rule 173(a) of the Securities Act) is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the
Underwriters, it is necessary to amend or supplement the Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to the dealers (whose names and
addresses the Managers will furnish to the Company) to which Securities may have
been sold by the Managers on behalf of the Underwriters and to any other dealers
upon request, either amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not, in the
light of the circumstances when the Prospectus (or in lieu thereof the notice
referred to in Rule 173(a) of the Securities Act) is delivered to a purchaser,
be misleading or so that the Prospectus, as amended or supplemented, will comply
with applicable law.

(g) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States and
Canada as the Representatives shall reasonably request; provided that in
connection therewith the Company shall not be required to qualify as a foreign
corporation or as a dealer in securities or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation in respect of
doing business in any jurisdiction which it otherwise would not.

(h) To make generally available to the Company’s security holders and to the
Managers as soon as practicable an earning statement covering a period of at
least twelve months beginning with the first fiscal quarter of the Company
occurring after the date of this Agreement which shall satisfy the provisions of
Section 11(a) of the Securities Act and the rules and regulations of the
Commission thereunder, provided that the company may satisfy the requirements of
this subsection (h) by electronically filing such reports or information through
EDGAR.

 

17



--------------------------------------------------------------------------------

(i) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the registration and delivery of
the Securities under the Securities Act and all other fees or expenses in
connection with the preparation and filing of the Registration Statement, any
preliminary prospectus, the Time of Sale Prospectus, the Prospectus, any free
writing prospectus prepared by or on behalf of, used by, or referred to by the
Company and amendments and supplements to any of the foregoing, including the
filing fees payable to the Commission relating to the Securities (within the
time required by Rule 456 (b)(1), if applicable), all printing costs associated
therewith, and the mailing and delivering of copies thereof to the Underwriters
and dealers, in the quantities hereinabove specified, (ii) all costs and
expenses related to the transfer and delivery of the Securities to the
Underwriters, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section 6(g) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriters in connection with such qualification and in connection with
the Blue Sky or legal investment memorandum, (iv) all filing fees and the
reasonable fees and disbursements of counsel to the Underwriters incurred in
connection with the review and qualification of the offering of the Securities
by the Financial Industry Regulatory Authority, (v) any fees charged by the
rating agencies for the rating of the Securities, (vi) all costs and expenses
incident to listing the Maximum Number of Underlying Securities on the NASDAQ,
(vii) the cost of the preparation, issuance and delivery of the Securities,
(viii) the costs and charges of any trustee, transfer agent, registrar or
depositary, (ix) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, (x) the document
production charges and expenses associated with printing this Agreement and
(xi) all other costs and expenses incident to the performance of the obligations
of the Company hereunder for which provision is not otherwise made in this
Section. It is understood, however, that except as provided in this Section,
Section 8 and the last paragraph of Section 10 below, the Underwriters will pay
all of their costs and expenses, including fees and disbursements of their
counsel, transfer taxes payable on resale of any of the Securities by them and
any advertising expenses connected with any offers they may make.

(j) Reserved.

 

18



--------------------------------------------------------------------------------

(k) To prepare a final term sheet relating to the offering of the Securities,
containing only information that describes the final terms of the Securities or
the offering in a form consented to by the Managers, and to file such final term
sheet within the period required by Rule 433(d)(5)(ii) under the Securities Act
following the date the final terms have been established for the offering of the
Securities.

(l) The Company will deliver to each Underwriter (or its agent), on the date of
execution of this Agreement, a properly completed and executed Certification
Regarding Beneficial Owners of Legal Entity Customers, together with copies of
identifying documentation, and the Company undertakes to provide such additional
supporting documentation as each Underwriter may reasonably request in
connection with the verification of the foregoing Certification.

(m) To use its reasonable best efforts to have the Maximum Number of Underlying
Securities approved for listing, subject only to notice of issuance, on the
NASDAQ on or prior to the Closing Date and to maintain the listing of the
Maximum Number of Underlying Securities on the NASDAQ.

(n) To reserve and keep available at all times, free of preemptive rights, the
Maximum Number of Underlying Securities.

(o) Between the date hereof and the later of (i) the Closing Date and (ii) the
Option Closing Date, if any, the Company will not do or authorize any act or
thing that would, if it occurred after such Closing Date, result in an
adjustment of the Conversion Rate (as such term is defined in the Indenture) for
the Securities.

The Company also agrees that, without the prior written consent of the Manager
identified in Schedule I with the authorization to release this lock-up on
behalf of the Underwriters, it will not, during restricted period set forth in
Schedule I hereto (the “Restricted Period”), (1) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise or (3) file any registration statement with the Commission
relating to the offering of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock. The foregoing
sentence shall not apply to (a) the sale of the Securities under this Agreement,
(b) the issuance by the Company of the Underlying Securities upon the conversion
of the Securities, (c) the issuance by the Company of any shares of Common Stock
upon the exercise of an option or warrant or the conversion of a security
outstanding on the date hereof and described in the Time of Sale Prospectus,
(e) any shares of Common Stock issued by the Company pursuant to the Coriant
Transaction as

 

19



--------------------------------------------------------------------------------

described in the Time of Sale Prospectus (e) any grants under the Company’s
equity or stock plans in accordance with the terms of such plans as described in
the Time of Sale Prospectus or (f) the entry into, or the consummation of the
transactions contemplated by, the Capped Call Confirmations.

7. Covenants of the Underwriters. Each Underwriter severally covenants with the
Company not to take any action that would result in the Company being required
to file with the Commission under Rule 433(d) a free writing prospectus prepared
by or on behalf of such Underwriter that otherwise would not be required to be
filed by the Company thereunder, but for the action of the Underwriter.

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act and each affiliate of any Underwriter within the meaning of
Rule 405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, any preliminary prospectus, the Time of Sale Prospectus or any
amendment or supplement thereto, any issuer free writing prospectus as defined
in Rule 433(h) under the Securities Act, any Company information that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act, any “road show” as defined in Rule 433(h) under the Securities
Act (a “road show”), or the Prospectus or any amendment or supplement thereto,
or caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any Underwriter furnished to the
Company in writing by such Underwriter through the Managers expressly for use
therein.

(b) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, its officers who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Company to such Underwriter,
but only with reference to information relating to such Underwriter furnished to
the Company in writing by such Underwriter through the Managers expressly for
use in the Registration Statement, any preliminary prospectus, the Time of Sale
Prospectus, any issuer free writing prospectus, road show, or the Prospectus or
any amendment or supplement thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the

 

20



--------------------------------------------------------------------------------

“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Manager authorized to appoint counsel under this
Section set forth in Schedule I hereto, in the case of parties indemnified
pursuant to Section 8(a), and by the Company, in the case of parties indemnified
pursuant to Section 8(b). The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second and third sentences of this paragraph,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one

 

21



--------------------------------------------------------------------------------

hand and the Underwriters on the other hand from the offering of the Securities
or (ii) if the allocation provided by clause 8(d)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 8(d)(i) above but also the relative
fault of the Company on the one hand and of the Underwriters on the other hand
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other hand in connection with the offering of the
Securities shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the total underwriting discounts and commissions
received by the Underwriters bear to the aggregate initial public offering price
of the Securities as set forth in the Prospectus. The relative fault of the
Company on the one hand and the Underwriters on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The
Underwriters’ respective obligations to contribute pursuant to this Section 8
are several in proportion to the respective principal amounts of Securities they
have purchased hereunder, and not joint.

(e) The Company and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

22



--------------------------------------------------------------------------------

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Underwriter, any person controlling any Underwriter or any
affiliate of any Underwriter or by or on behalf of the Company, its officers or
directors or any person controlling the Company and (iii) acceptance of and
payment for any of the Securities.

9. Termination. The Underwriters may terminate this Agreement by notice given by
the Managers to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of The New
York Stock Exchange and the NASDAQ, (ii) trading of any securities of the
Company shall have been suspended on any exchange or in any over-the-counter
market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in the Managers’ judgment, is material and adverse and which, singly or together
with any other event specified in this clause (v), makes it, in the Managers’
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Prospectus or the Prospectus.

10. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Underwriters shall fail or refuse to purchase Securities that it
has or they have agreed to purchase hereunder on such date, and the aggregate
principal amount of Securities which such defaulting Underwriter or Underwriters
agreed but failed or refused to purchase is not more than one-tenth of the
aggregate principal amount of the Securities to be purchased on such date, the
other Underwriters shall be obligated severally in the proportions that the
principal amount of Firm Securities set forth opposite their respective names in
Schedule II bears to the aggregate principal amount of Firm Securities set forth
opposite the names of all such non-defaulting Underwriters, or in such other
proportions as the Managers may specify, to purchase the Securities which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
on such date; provided that in no event shall the principal amount of Securities
that any Underwriter has agreed to purchase pursuant to this Agreement be
increased pursuant to this Section 10 by an amount in excess of one-ninth of
such principal amount of Securities without the written consent of such
Underwriter. If, on the Closing Date, any Underwriter or Underwriters shall fail
or refuse to purchase Firm Securities and the aggregate principal amount of
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Firm Securities to be purchased on such date,
and arrangements satisfactory to the Managers and the Company for the purchase
of such Firm Securities are not made within 36 hours after such default, this
Agreement shall terminate without liability on the part of any non-defaulting
Underwriter or the Company. In any such case either the Managers or the Company
shall have the

 

23



--------------------------------------------------------------------------------

right to postpone the Closing Date, but in no event for longer than seven days,
in order that the required changes, if any, in the Registration Statement, in
the Time of Sale Prospectus, in the Prospectus or in any other documents or
arrangements may be effected. If, on an Option Closing Date, any Underwriter or
Underwriters shall fail or refuse to purchase Additional Securities and the
aggregate principal amount of Additional Securities with respect to which such
default occurs is more than one-tenth of the aggregate principal amount of
Additional Securities to be purchased on such Option Closing Date, the
non-defaulting Underwriters shall have the option to (a) terminate their
obligation hereunder to purchase the Additional Securities to be sold on such
Option Closing Date or (b) purchase not less than the principal amount of
Additional Securities that such non-defaulting Underwriters would have been
obligated to purchase in the absence of such default. Any action taken under
this paragraph shall not relieve any defaulting Underwriter from liability in
respect of any default of such Underwriter under this Agreement.

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement the Company will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Underwriters with
respect to the preparation of any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, the conduct of the offering, and the purchase and
sale of the Securities.

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Underwriters have acted at arm’s length, are not agents of,
and owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the
Securities.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

24



--------------------------------------------------------------------------------

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Underwriters shall be delivered, mailed or sent to
the Managers at the address set forth in Schedule I hereto; and if to the
Company shall be delivered, mailed or sent to the address set forth in
Schedule I hereto.

16. Patriot Act Compliance. In accordance with the requirements of the USA
Patriot Act, the Underwriters are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Underwriters to properly
identify their respective clients.

 

 

25



--------------------------------------------------------------------------------

Very truly yours, INFINERA CORPORATION By:  

/s/ Brad D. Feller

  Name: Brad D. Feller   Title: Chief Financial Officer



--------------------------------------------------------------------------------

Accepted as of the date hereof MORGAN STANLEY & CO. LLC Acting severally on
behalf of itself and the several     Underwriters named in Schedule II hereto
By:   Morgan Stanley & Co. LLC By:  

/s/ David Oakes

  Name: David Oakes   Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Managers:    Morgan Stanley & Co. LLC

Manager authorized to release lock-up under Section 6:

   Morgan Stanley & Co. LLC

Manager authorized to appoint counsel under Section 8(c):

   Morgan Stanley & Co. LLC Registration Statement File No.:    333-227199 Time
of Sale Prospectus:   

1.  Prospectus dated September 5, 2018 relating to the Shelf Securities and
filed by the Company with the Commission

 

2.  The preliminary prospectus supplement dated September 5, 2018 relating to
the Securities and filed by the Company with the Commission

 

3.  The pricing term sheet dated September 6, 2018 and filed by the Company with
the Commission

Other Free Writing Prospectuses:   

 

1.  Issuer Free Writing Prospectus dated September 5, 2018 containing the launch
press release

 

2.  Issuer Free Writing Prospectus dated September 7, 2018 containing the
pricing press release

Lock-up Restricted Period:    The period ending 60 days after the date of the
final prospectus supplement relating to the Securities Securities to be
purchased:    2.125% Convertible Senior Notes due 2024 Aggregate principal
amount of Firm Securities:    $350,000,00 of Firm Securities Aggregate principal
amount of Additional Securities:    $52,500,000 of Additional Securities
Purchase Price:    97.25% of the aggregate principal amount of the Securities,
plus accrued interest, if any, from September 11, 2018

 

I-1



--------------------------------------------------------------------------------

Maturity:    September 1, 2024 Interest Rate:    2.125% per annum, accruing from
September 11, 2018 Interest Payment Dates:    March 1 and September 1 commencing
March 1, 2019 Closing Date and Time:    September 11, 2018 9:00 a.m. Eastern
time Closing Location:   

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Address for Notices to Underwriters:   

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

Attention: Convertible Debt Syndicate

Desk, with a copy to the Legal Department

Address for Notices to the Company:   

Infinera Corporation

140 Caspian Court

Sunnyvale, California 94089

Attention: Legal Department

 

 

I-2



--------------------------------------------------------------------------------

SCHEDULE II

 

Underwriter

   Principal
Amount of
Firm Securities
To Be
Purchased  

Morgan Stanley & Co. LLC

   $ 350,000,000     

 

 

 

Total

   $ 350,000,000     

 

 

 

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

Signatories to Lock-Up Agreements

Thomas J. Fallon

Brad D. Feller

David F. Welch, Ph.D.

David W. Heard

Robert J. Jandro

James L. Laufman

John P. Daane

Marcel Gani

Kambiz Y. Hooshmand

Paul J. Milbury

Rajal M. Patel

Mark A. Wegleitner

Oaktree Optical Holdings, L.P.

 

III-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION OF WILSON SONSINI GOODRICH & ROSATI,

PROFESSIONAL CORPORATION

1. The Company is a corporation duly incorporated and validly existing under the
laws of the State of Delaware, and is in good standing under such laws. The
Company has requisite corporate power and authority to own or lease, as the case
may be, and to operate its properties and conduct its business as described in
the Pricing Disclosure Package and Prospectus. The Company has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of the State of California.

2. The Company has the corporate power to authorize, issue and sell the Firm
Securities as contemplated by the Underwriting Agreement.

3. The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.

4. The Indenture has been duly authorized by all necessary corporate action on
the part of the Company and the Indenture has been duly executed and delivered
by the Company and, assuming the due authorization, execution and delivery
thereof by the Trustee, the Indenture constitutes a valid and binding
instrument, enforceable against the Company in accordance with its terms; and
the Indenture has been duly qualified under the Trust Indenture Act of 1939, as
amended.

5. The Firm Securities have been duly authorized by all necessary corporate
action of the Company and, when executed by the Company and authenticated by the
Trustee in accordance with the terms of the Indenture (which authentication we
have not determined by inspection of the Securities) and issued and delivered to
the Underwriter against payment of the purchase price therefor specified in the
Underwriting Agreement, the Firm Securities will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms; and the Firm Securities are entitled to the benefits of the
Indenture.

6. The shares of Common Stock initially issuable upon conversion of the Firm
Securities (assuming full physical settlement of the Firm Securities and
including shares of Common Stock issuable with respect to any Make-Whole
Fundamental Change (as defined in the Indenture) (the “Shares”) have been duly
authorized and reserved for issuance upon conversion of the Firm Securities by
all necessary corporate action on the part of the Company and the Shares, if
any, when issued upon due conversion of the Firm Securities in accordance with
the terms of the Firm Securities and the Indenture will be validly issued, fully
paid and nonassessable and free of preemptive rights arising under the
Certificate of Incorporation or Bylaws, the federal laws of the United States of
America or the Delaware General Corporation Law and will conform in all material
respects to the description thereof contained in the Pricing Disclosure Package
and Prospectus under the caption “Description of Capital Stock.”

 

Exh. A-1



--------------------------------------------------------------------------------

7. The execution and delivery by the Company of the Operative Documents, the
performance by the Company of its obligations under the Operative Documents, and
the issuance and sale of the Firm Securities and the issuance of the Shares or
the consummation of any other of the transactions contemplated thereby do not
violate or, with respect to clause (C) of this paragraph, constitute a default
under, (A) any provision of the Certificate of Incorporation or Bylaws of the
Company; (B) any provision of any federal or state law, rule or regulation known
to us to be customarily applicable to transactions of the nature contemplated by
the Underwriting Agreement; (C) any Reviewed Agreement; or (D) to our knowledge,
any Reviewed Judgment.

8. No consent, approval, authorization of, or designation, declaration or filing
with, any governmental authority on the part of the Company is required for the
valid execution and delivery of the Operative Documents or the consummation of
the transactions contemplated thereby, or the offer, sale or issuance of the
Firm Securities or the issuance of the Shares, except such as have been obtained
or made under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

9. The information in the Pricing Disclosure Package and Prospectus under the
caption “Description of Notes” insofar as such information purports to
constitute a summary of the terms of the Securities and the Indenture, fairly
and accurately summarizes the matters referred to therein in all material
respects.

10. The information in the Pricing Disclosure Package and Prospectus under the
caption “Description of Capital Stock”, insofar as such information purports to
constitute a summary of the terms of the Common Stock, and under the caption
“Underwriter”, insofar as such information purports to describe the provisions
of the federal laws of the United States and the documents referred to therein,
fairly and accurately summarizes the matters referred to therein in all material
respects.

11. The information in the Pricing Disclosure Package and Prospectus under the
caption “Material U.S. Federal Income Tax Considerations”, insofar as such
information purports to constitute a summary of the United States federal tax
laws and legal conclusions referred to therein, fairly and accurately summarizes
the matters referred to therein in all material respects.

12. The Company is not and, immediately after giving effect to the offering and
sale of the Securities to be sold by the Company and the application of the net
proceeds thereof as described in the Pricing Disclosure Package and Prospectus,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940.

 

Exh. A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF LOCK-UP LETTER]

September __, 2018

Morgan Stanley & Co. LLC

As Manager of the several

Underwriters named

in Schedule II to the Underwriting Agreement

referred to below

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

The undersigned understands that Morgan Stanley & Co. LLC (the “Manager”)
proposes to enter into an Underwriting Agreement (the “Underwriting Agreement”)
with Infinera Corporation, a Delaware corporation (the “Company”), providing for
the public offering (the “Public Offering”) by the several Underwriters,
including the Manager (the “Underwriters”), of its Convertible Senior Notes due
2024 (the “Securities”). The Securities will be convertible into cash, shares of
common stock of the Company, par value $0.001 per share (the “Common Stock”), or
a combination of cash and Common Stock, at the Company’s election.

To induce the Underwriters that may participate in the Public Offering to
continue their efforts in connection with the Public Offering, the undersigned
hereby agrees that, without the prior written consent of the Manager on behalf
of the Underwriters, it will not, during the period commencing on the date
hereof and ending 60 days after the date of the final prospectus (the
“Restricted Period”) relating to the Public Offering (the “Final Prospectus”),
(1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock beneficially owned (as such term is used
in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), by the undersigned or any other securities so owned convertible into or
exercisable or exchangeable for Common Stock or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing sentence
shall not apply to (a) transfers of shares of Common Stock or any security
convertible into Common Stock as a bona fide gift, (b) to the extent applicable,
distributions of shares of Common Stock or any security convertible into Common
Stock to limited partners or stockholders of the undersigned, (c) transfers of
shares of Common

 

Exh. B-1



--------------------------------------------------------------------------------

Stock or any security convertible into Common Stock to any trust, partnership or
limited liability company for the direct or indirect benefit of the undersigned
or the immediate family of the undersigned, (d) transfers of shares of Common
Stock or any security convertible into Common Stock to a wholly owned subsidiary
of the undersigned or to the direct or indirect members or partners of the
undersigned, (e) transfers of shares of Common Stock or any security convertible
into Common Stock by will or intestate, (f) transfers of shares of Common Stock
or any security convertible into Common Stock to a nominee or custodian of a
person or entity to whom a transfer would be permissible under clauses
(a) through (e); provided that in the case of any transfer or distribution
pursuant to clauses (a) through (f) (i) each donee or distributee shall sign and
deliver a lock-up letter substantially in the form of this letter and (ii) no
filing under Section 16(a) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Common Stock, shall be required or shall be
voluntarily made during the Restricted Period, (g) in connection with the
surrender or forfeiture of shares to the Company solely to satisfy tax
withholding obligations upon exercise or vesting of stock options or awards;
provided that no filing under Section 16(a) of the Exchange Act shall be
voluntarily made and any filing under Section 16(a) of the Exchange Act required
to made during the Restricted Period in connection with any such transfers or
dispositions shall indicate by footnote disclosure or otherwise the nature of
the transfer or disposition, (h) the establishment of a trading plan pursuant to
Rule 10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that (A) such plan does not provide for the transfer of Common Stock
during the Restricted Period and (B) to the extent a public announcement or
filing under the Exchange Act, if any, is required of or voluntarily made by or
on behalf of the undersigned or the Company regarding the establishment of such
plan, such announcement or filing shall include a statement to the effect that
no transfer of Common Stock may be made under such plan during the Restricted
Period or (i) sales of shares of Common Stock pursuant to a trading plan
established pursuant to Rule 10b5-1 under the Exchange Act, provided that such
trading plan was established prior to the date hereof and made available to the
Manager or its counsel. In addition, the undersigned agrees that, without the
prior written consent of the Manager on behalf of the Underwriters, it will not,
during the Restricted Period, make any demand for or exercise any right with
respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.

It is understood that the undersigned will be released from its obligations
under this “lock-up” agreement if the Company notifies the undersigned that it
does not intend to proceed with the Public Offering, if the Underwriting
Agreement (other than the provisions thereof that survive termination) shall
terminate or be terminated prior to payment for and delivery of the Securities
or if the Offering shall not have occurred by October 31, 2018.

The undersigned understands that the Company and the Underwriters are relying
upon this agreement in proceeding toward consummation of the Public Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

 

Exh. B-2



--------------------------------------------------------------------------------

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to the Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Underwriters.

 

Very truly yours,

 

(Name)

 

(Address)

 

Exh. B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CFO CERTIFICATE

INFINERA CORPORATION

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER

September [•], 2018

Reference is hereby made to the Underwriting Agreement, dated September [•],
2018 (the “Underwriting Agreement”), among Infinera Corporation (the “Company”)
and Morgan Stanley & Co. LLC as manager of the several underwriters named on
Schedule II thereto (the “Underwriters”). Capitalized terms used but not defined
in this certificate have the meaning assigned to them in the Underwriting
Agreement.

I am responsible for the financial accounting matters of the Company and am
familiar with the accounting books and records and internal controls of the
Company. To assist the Underwriters in conducting and documenting their
investigation of the affairs of the Company, I, Brad Feller, in my capacity as
Chief Financial Officer of the Company, do hereby certify pursuant to
Section 5(h) of the Underwriting Agreement that after reasonable inquiry and
investigation by myself or members of my staff who are responsible for the
Company’s financial and accounting matters:

The items marked with an “A” on the pages of the Prospectus attached as Exhibit
A hereto (a) are prepared on a basis substantially consistent with the latest
audited financial statements of the Company included or incorporated by
reference in the Prospectus, (b) are derived from the accounting books and
records of the Company, (c) fairly present, in all material respects, an
accurate range of the financial performance or position of the Company as of and
for the fiscal quarter ended June 30, 2018, and (d) are prepared in conformity
with generally accepted accounting principles where applicable. In addition,
nothing has come to my attention that would cause me to believe that the actual
financial results of the Company as of and for the fiscal quarter ended June 30,
2018, once finalized, will differ in any material respect from such information.

 

Exh. C-1